Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 05, 2021 has been entered.

Specification Objections 
The abstract of the disclosure is objected to because it includes a phrase, “This disclosure relates”, that implies, such as, “‘This disclosure concerns,’ ‘The disclosure defined by this invention,’ ‘This disclosure describes,’ etc.” Correction is required.  See MPEP § 608.01(b) l. C. Language and format.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  1, 3-5, 7, 9, 11-13, 15, 17-19, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (US 2016/0342411, Cooper hereinafter) in view of  DuCray et al. (US 2018/0227369, DuCray hereinafter) .

As to claim 1, Cooper teaches an electronic device (e.g., see FIG. 3), comprising: 
a memory (e.g., “350”, FIG. 3); and 
at least one processor  (e.g., “304”, FIG. 3) coupled to the memory, wherein the at least one processor  is configured to: 
 	identify a device (e.g., “applications, drivers, or other software”) change event (e.g., “applications are securely installed” ) in a host operating system (e.g., “402”, FIG. 4, “Operating system 402 primarily acts as a host for applications”), wherein the device change event includes, at a runtime  (e.g., “applications to continue to be installed in dynamic containers “) of one or more containers (e.g., para 67-69,  “the computing device 106 may comprise an installer 400, an operating system 402, an installation framework 404, storage 406, one or more containers 408 arranged in a directory structure”, “Installer 400 is a program or process that installs files, such as applications, drivers, or other software, on computing device 106”, “, a software package may include the software's full name, a unique identifier for the software, a description of its purpose, version number, vendor, checksum, and a list of dependencies necessary for the software to run properly” and  ” , “a first version of the application may be stored in partition #1, but a second version or upgrade of the application may then be stored in partition #2. This also allows for securely installed applications to continue to be installed in dynamic containers” in para 75-83) , enabling (e.g., “the Notes object 252 “… “is added” for “device 106 “)  or disabling a device (e.g., the Web Video object 216 is removed from the top graphical user interface of device 106 (e.g. such as when the attributes of the Notes system object and the Web Video system object are modified) used by the host operating system ( e.g., para 71-75, “Operating system 402 generally serves as an interface between hardware and the user. In particular, operating system 402 may be responsible for the management and coordination of activities and the sharing of the resources of the computing device 106. Operating system 402 primarily acts as a host for applications, and thus, includes instructions that handle the details of the operation of the hardware of the computing device 106”, “Kernel 410 is the central trusted component of operating system 402. The functions of kernel 410 responsibilities include managing the resources, such as the resources shown in FIGS. 2A-2B and FIG. 3.” and  “FIG. 2B shows an example of how the Notes object 252 (not shown in FIG. 2A) is added to and the Web Video object 216 is removed from the top graphical user interface of device 106 (e.g. such as when the attributes of the Notes system object and the Web Video system object are modified)” in para 54), wherein the host operating system includes a host namespace (e.g., see FIG. 4,  para 82-83 “containers 408 can employ randomly assigned identifiers, such as random directory names”,  “ directory namespace known only to the installation framework 404. “. Also, see FIG. 6).
Cooper teaches further switch (e.g., “installer 400 and/or installation framework 404 ”) , in response to the device change event from the host namespace to a container namespace (e.g., “container #1”, FIGs. 5 and 6) of a container of the one or more containers (e.g., see FIGs. 5, and 6 para 86-95, “an application has an upgrade that is now available”, “installer 400 may randomly assign an identifier or name for a directory that is to be used as container 408 for the application, e.g., application ABCD”, “installer 400 may employ a hashing function that is based on information from the package in order to determine/generate the random identifier for container 408. In addition, installer 400 may utilize various arbitrary attributes of the software to determine the random identifier. In the example shown in FIG. 5, installer 400 has generated “1AFF2” as the random identifier for the container 408”, “ installer 400 and/or installation framework 404 installs the program code, etc. in its partition and container 408. In some embodiments, each application is given one container 408. For example, as shown, installer 400 may call installation framework 404 and install compiled code in partition #1 of storage 406”) and  “the installation framework 404 control the installation and execution of software within its container” in para 80). 
However, Cooper does not explicitly teach switch a container controller, update, using the container controller switched to the container namespace, the container with information based on the device change event.
Ducray teaches   switch, in response to a device change event (e.g., “to change a setting on a controlled environmental device”, “to manage addition/deletion of devices to the area and define connections between devices, sensors and applications/services, as well as managing device control”),  a container controller (e.g., e.g., “control Switch 160”, FIG. 1) from a host namespace (e.g., “100”, FIG. 1)  from a host namespace (e.g., “100”, FIG. 1) to a container namespace (e.g., “lighting control 115,” ) of a container  (e.g., “Room device/sensors 111”, FIG. 1) of the one or more containers (e.g., para 25, “smart device 165, primary control 167 and display monitor 169, which may be activated as the controller via control switch 160”, “room devices and sensors 111 such as primary sensor 125, environmental sensor 105, biometric sensor 110, and camera array 130 may measure and assess a user's environment, while environmental controls, such as lighting control 115, automated blinds controls (not shown in FIG. 1), and temperature control 120, allow users to control and adjust their environment (lights, blinds, temperature) to ensure that the environment is suitable to their needs” and “various sensors and cameras in the room, such as environmental sensor 105, biometric sensor 110, primary sensor 125 and camera array 130 via network endpoint 150 in room compute container 101, may interact with system 100 and via network 180 to integrate, for example, with the facilities system services that control in-room environment (e.g. shades, lights). In some embodiments of the present invention, system 100 also provides seamless context switching of devices” in para 28)  ,  update (e.g., para 25, “System 100 may track a user's (such as a patient's) profile and preferences so that settings, such as environmental settings, are retained in memory 103 and recalled as needed. These settings can work in conjunction with a user's location to bring a user's settings and preferences to a new location.” and “These messages include directives to change a setting on a controlled environmental device (e.g., raise/lower temperature, lighten/dim lighting). Orchestration services 340 provided by infrastructure services 330 on the service bus 365 may send messages through the backplane or endpoint 150 such as switching from a day time camera to a night camera used for fall detection.” In para 48) , using the container controller switched to the container namespace, the container with information based on the device change event (e.g., para 29, “one or more instances of room compute containers 101, comprising control manager 140”, “application compute container 186A, which includes applications and system software 188A included with platform 100”, “Profiles and Preferences (PnP) 212”, “one or more sensors/devices 111 (as shown by environmental 105, biometric 110, and primary 125 sensors, camera array 130, and lighting 115 and temperature 120 controls, as discussed above in the context of FIG. 1” and “ to manage addition/deletion of devices to the area and define connections between devices, sensors and applications/services, as well as managing device control”, “New services, devices and area specific capabilities can be added without affecting existing features or requiring changes to system architecture”  in para 32-33. Also, see para 101 and 112). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cooper by adopting the teachings of Ducray to enable  “Integrating these numerous devices of a converged service computing system into a unified platform simplifies system upgrades and maintenance and reduces infrastructure costs, as well as provides a single point of integration for each service onto the common platform”” (Ducray, para 5).

As to claim 3, Cooper teaches further  wherein, when the device change event includes enabling the device in the host operating system (see rejection of claim 1 above). However,  Cooper does not  teach the at least one processor is further configured to: create at least one access point corresponding to the device; and add the access point to the container. Ducray teaches   wherein when the device change event includes enabling the device (e.g., “interact with system 100 and via network 180 “)  in the host operating system, the at least one processor is further configured to: create at least one access point (e.g., “network endpoint 150 “) corresponding to the device; and add the access point to the container. (e.g., para 28, “to control devices, various sensors and cameras in the room, such as environmental sensor 105, biometric sensor 110, primary sensor 125 and camera array 130 via network endpoint 150 in room compute container 101, may interact with system 100 and via network 180 to integrate” and “Control switching of video streaming to different devices, e.g. the in-area display monitor or to a tablet device in the area connected to control switch 160 is also handled through control manager 140. The platform can also register remote endpoints as well as local endpoints found within the facility. This allows for the support of “Extended Enterprise”, e.g. remote locations that can be allocated compute resources and can access and integrate with facility and enterprise applications. In a clinical setting, an example of this extended enterprise may include the clinician at a health care facility and a patient at her home interacting at the patient's home via two tablet devices” in para 45).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cooper by adopting the teachings of Ducray to enable   “Integrating these numerous devices of a converged service computing system into a unified platform simplifies system upgrades and maintenance and reduces infrastructure costs, as well as provides a single point of integration for each service onto the common platform”” (Ducray, para 5).


As to claim 4, Cooper does not  teach, wherein, to update the container, the at least one processor is further configured to notify a container device manager in the container of the device change event . However, Ducray teaches to update the container, the at least one processor is further configured to notify a container device manager in the container of the device change even (e.g.,  see FIG. 1, para 48, “ endpoint 150 also communicates messages to sensor devices and controls identified within a specific area. These messages include directives to change a setting on a controlled environmental device (e.g., raise/lower temperature, lighten/dim lighting). Orchestration services 340 provided by infrastructure services 330 on the service bus 365 may send messages through the backplane or endpoint 150 such as switching from a day time camera to a night camera used for fall detection.”, “via the system administration module 220”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cooper by adopting the teachings of Ducray to enable   “Integrating these numerous devices of a converged service computing system into a unified platform simplifies system upgrades and maintenance and reduces infrastructure costs, as well as provides a single point of integration for each service onto the common platform”” (Ducray, para 5).


As to claim 5, Cooper does not  teach wherein, to update the container, the at least one processor is further configured to update one or more container processes in the container with the information based on the device change event.  However, Ducray teaches to update the container, the at least one processor is further configured to update one or more container processes in the container with the information based on the device change event (e.g., para 48, “messages include directives to change a setting on a controlled environmental device (e.g., raise/lower temperature, lighten/dim lighting). Orchestration services 340 provided by infrastructure services 330 on the service bus 365 may send messages through the backplane or endpoint 150 such as switching from a day time camera to a night camera used for fall detection” and “Compute and other resources can be allocated in an elastic and scalable manner to each of these containers and to the facility. Elastic resources can be provided to add or remove compute resources to one of the defined virtual rooms, offices or facilities areas within a single facility or across associated multiple facilities.” In para 83). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cooper by adopting the teachings of Ducray to enable   “Integrating these numerous devices of a converged service computing system into a unified platform simplifies system upgrades and maintenance and reduces infrastructure costs, as well as provides a single point of integration for each service onto the common platform”” (Ducray, para 5).


As to claim 7, Cooper teaches further wherein, when the device change event includes disabling the device in the host operating system (e.g., para 54, “FIG. 2B shows an example of how the Notes object 252 (not shown in FIG. 2A) is added to and the Web Video object 216 is removed from the top graphical user interface of device 106 (e.g. such as when the attributes of the Notes system object and the Web Video system object are modified)”) . However, Cooper  does not explicitly  teach the at least one processor is further configured to delete, from the container, at least one access point corresponding to the device. However, Ducray teaches wherein, when the device change event includes disabling the device in the host operating system, the at least one processor is further configured to delete, from the container, at least one access point (e.g., “remove compute resources”)  corresponding to the device (e.g., para 83 “Compute and other resources can be allocated in an elastic and scalable manner to each of these containers and to the facility. Elastic resources can be provided to add or remove compute resources to one of the defined virtual rooms, offices or facilities areas within a single facility or across associated multiple facilities.”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cooper by adopting the teachings of Ducray to enable   “Integrating these numerous devices of a converged service computing system into a unified platform simplifies system upgrades and maintenance and reduces infrastructure costs, as well as provides a single point of integration for each service onto the common platform”” (Ducray, para 5).


As to claim 9, see rejection of claim 1 above . Cooper teaches further a method for dynamic device management (e.g., para 80, “directories having randomly assigned identifiers or names, which are dynamic containers for an application. In particular, these random identifiers provide a level of indirection that helps allow the installation framework 404 control the installation and execution of software within its container”).

As to claims 11-13 and 15, see rejection of claims 3-5 and 7 above.

As to claim 17, see rejection of claim 1 above . Cooper teaches further  a non-transitory computer readable medium embodying a computer program for operating an electronic device including a memory and at least one processor, the computer program comprising computer readable instructions that, when executed by the at least one processor ( see FIG. 3).


As to claims 18-19 see rejection of clams 3 and 7 above. 

As to claim 21, Cooper does not  teach  wherein the at least one processor is further configured to: retrieve device class information for the device from a device class database; and determine, using an access control list (ACL), that the container is allowed access to the device based on the device class information . However, Ducray teaches retrieve device class information  (e.g., “discovery and reference data “) for the device from a device class database (e.g., “asset registry”) ; and determine, using an access control list (ACL) (e.g., “a relational database”) , that the container is allowed access to the device based on the device class information (e.g.,  para 90-101, “An asset registry includes storage which contains discovery and reference data associated with the provisioned assets, and thus stores metadata of the provisioned assets.”, “ Look-up of the asset description based on the asset identifier”,  and “The asset registry in some embodiments of the present invention can be implemented in any of a variety of types of databases or asset management systems known in the art, such as a relational database, where information about each asset can be stored as a record in the database”, “room compute container 101 may contain a device registry to store the discovery and reference data related to the provisioned devices”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cooper by adopting the teachings of Ducray to enable   “Integrating these numerous devices of a converged service computing system into a unified platform simplifies system upgrades and maintenance and reduces infrastructure costs, as well as provides a single point of integration for each service onto the common platform”” (Ducray, para 5).

As to claim 23, see rejection of claim 21 above.

Claim(s)  8 , 16, 20 , 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (US 2016/0342411, Cooper hereinafter) in view of  DuCray et al. (US 2018/0227369, DuCray hereinafter) ,  as applied to claims 1, 9, 17, 21,  and  23 above, and further in view of Maupu rt al. (US 2018/0004570, Maupu hereinafter).

As to claim 8, Cooper  and Ducray do not teach  wherein the at least one processor is further configured to, upon updating the container, revert from the container namespace to the host namespace.  However, Maupa teaches wherein the at least one processor is further configured to, upon updating the container, revert  (e.g., “reswitched from priority container 8 to standard container 5 “) from the container namespace to the host namespace (e. g., Once the priority task has terminated in priority container 8, the resources switched from standard container 5 to priority container 8 are reswitched from priority container 8 to standard container 5). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Cooper and Ducray by adopting the teachings of Maupa to allow   “ when a priority task occurs, dynamically switching only a portion of the resources from the standard container thereof to the priority container thereof” (Maupa, abstract).

As to claims 16 and 20 see rejection of claim 8 above.

As to claim 22, Cooper  and Ducray do not teach  wherein the ACL includes a priority level for each of the one or more containers, and wherein, to update the container with the information based on the device change event, the at least one processor is further configured to update the one or more containers in an order of priority based on the priority level for each of the one or more containers.  However, Maupa teaches wherein the ACL includes a priority level for each of the one or more containers, to update the one or more containers in an order of priority based on the priority level for each of the one or more containers (e.g., para 37, “The control group 11 of kernel 3 thus manages the distribution of resources between the two containers 5 and 8. A Linux container combines control groups and namespaces” and “control group 11 of kernel 3 dynamically switches only one portion of the processor resources from the standard container 5 thereof to the priority container 8” in para 44). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Cooper and Ducray by adopting the teachings of Maupa to allow   “ when a priority task occurs, dynamically switching only a portion of the resources from the standard container thereof to the priority container thereof” (Maupa, abstract).


As to claim 24, see rejection of claim 22 above.

Response to Arguments
Applicant argues  that:
“The Applicant respectfully submits that the cited references do not disclose or suggest at least the above emphasized features of Claim 1.”. 
 	    Applicant’s arguments have been considered but are moot in view of new ground rejection based on Cooper et al. (US 2016/0342411) ,   DuCray et al. (US 2018/0227369) and Maupu rt al. (US 2018/0004570).
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDOU K SEYE whose telephone number is (571)270-1062. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung SOUGH can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDOU K SEYE/Examiner, Art Unit 2194                                                                                                                                                                                                        
/S. Sough/SPE, AU 2192/2194